Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (hereinafter Sherman, US 2018/0067998).
In regards to independent claim 1, Sherman teaches a computer implemented method to distinguish relationships among concepts of conveyance contained within delivered content, said process comprising: 
receiving, by said computer, a plurality of concepts of conveyance (Sherman, [0055], “The process receives selection of one or more filter conditions for the tuples, where at least one of the filter conditions uses the relationship. The process receives a selection of an aggregation level, which includes one or more fields from the set of tuples. The process generates and displays a data visualization based on aggregating the set of tuples at the selected aggregation level to form a set of aggregated tuples.”); 
responsive to receiving said plurality of concepts of conveyance, determining, by said computer, a first visual identification indicia for a first of said plurality of concepts, said first visual identification indicia being characterized by a first combination of appearance style elements selected from a plurality of visual attribute categories (Sherman, [0167], “The connector shelf 536 is used to specify which graphical marks (corresponding to tuples) are graphically connected. Typically, a relationship 240 is used to specify the connectors, such as the relationship {ID=father_id} illustrated on the connector shelf 536 in FIG. 5A”), wherein said appearance style elements have sufficient visual contrast relative to one another to represent distinguishable relationships among individual concepts of conveyance, pairs of concepts of conveyance and multiple concepts of conveyance that are overlapping (Sherman, [0170], In some implementations, there are encodings for line style, line size, line color, whether the lines have arrows or other shapes where they connect to the marks, line tapering (non-constant line width), ordering, and others. The user interface 500 illustrated in FIG. 5A includes encodings for size and color”); 
responsive to determining said first visual identification indicia, iteratively determining, by said computer, a corresponding visual identification indicia for each of said remaining plurality of concepts of conveyance, each of said visual identification indicia being characterized by a unique corresponding combination of appearance style elements selected from said plurality of visual attribute categories (Sherman, [0311], “The dynamic layout algorithms also use the tuple data and connector data to identify visual marks that are potentially located on the path of the connectors, as well as the curvature and width of the connectors themselves. According to this set of visual effect criteria, the dynamic layout algorithms avoid overlapping marks and connectors as much as possible, and make connectors discernible. In some implementations, the dynamic layout algorithms use an iterative process that adjusts both the connectors and the visual marks until satisfactory visual effects are obtained”); and 
responsive to determining said visual identification indicia for each concept of conveyance, presenting, by said computer, a visualization of said plurality of concepts of conveyance, said visualization distinguishing relationships among said plurality of concepts of conveyance (Sherman, [0185], “After the selected data is retrieved (606) and processed (e.g., aggregated or filtered), the data visualization generation module 228 generates (606) a data visualization that uses the retrieved data tuples and relationships to build the desired data visualization. The user interface module 224 then displays (606) the data visualization on a display device 208”).
In regards to dependent claim 3, Sherman teaches the method of Claim 1, wherein: 
said visual identification indicia are line segments (Sherman, [0025], “The connectors can be drawn in various ways: straight lines, a sequence of connected orthogonal line segments routed around obstacles, arcs, or other curves”); and wherein said appearance style elements are selected from a list consisting of indicia endmarks, indicia line style, indicia line thickness, indicia line quantity, and indicia line color (Sherman, [0170, “Like the graphical marks, connectors 560 have various encodings. In some implementations, there are encodings for line style, line size, line color, whether the lines have arrows or other shapes where they connect to the marks, line tapering (non-constant line width), ordering, and others. The user interface 500 illustrated in FIG. 5A includes encodings for size and color”).
In regards to dependent claim 4, Sherman teaches wherein one of said selected appearance style elements includes a first indicia endmark and a second indicia endmark, said first and second endmarks being different (Sherman,  [0009], “A relationship can be encoded in the position of a mark, as a connector drawn between two marks, or as a property of a mark (e.g. color). The direction of the relationship can be encoded by the relative positions of two marks, by placing an arrowhead on the end of the connector, or by drawing a connector in a specific way (e.g. using a particular curve)”).
In regards to dependent claim 5, Sherman teaches wherein said selected appearance style elements include a plurality of line styles (Sherman, [0170, “Like the graphical marks, connectors 560 have various encodings. In some implementations, there are encodings for line style, line size, line color, whether the lines have arrows or other shapes where they connect to the marks, line tapering (non-constant line width), ordering, and others. The user interface 500 illustrated in FIG. 5A includes encodings for size and color”).
In regards to dependent claim 6, Sherman teaches the method of Claim 3, wherein one of said selected appearance style elements includes a plurality of line thicknesses (Sherman, [0170, “Like the graphical marks, connectors 560 have various encodings. In some implementations, there are encodings for line style, line size, line color, whether the lines have arrows or other shapes where they connect to the marks, line tapering (non-constant line width), ordering, and others. The user interface 500 illustrated in FIG. 5A includes encodings for size and color”).
In regards to dependent claim 7, Sherman teaches wherein said visual identification indicia have at least one attribute in common (Sherman, [0131], “For example, visualizing a social network may include a node for each person (each person corresponding to a tuple) and connectors between nodes to depict relationships between people in the social network”).
In regards to dependent claim 8, Sherman teaches the method of Claim 1, wherein at least two of said concepts of conveyance share a common characteristic (Sherman, [0131], “For example, visualizing a social network may include a node for each person (each person corresponding to a tuple) and connectors between nodes to depict relationships between people in the social network”) and wherein said visual identification indicia are selected, at least in part, in accordance with said shared characteristic (Sherman, [0045], “In this case, generating the visual graphic includes visually formatting the connectors in accordance with the user selected relationship name or field name for the first connector property shelf”).
Independent claim 9 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 13 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 14 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 15 is in the same context as claim 7; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 8; therefore it is rejected under similar rationale.
Independent claim 17 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 4; therefore it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Robertson et al. (hereinafter Robertson, US 2009/0327883).
In regards to dependent claim 2, Sherman fails to explicitly teach wherein said appearance style elements are selected, at least in part, in accordance with visual accessibility consideration factors. Robertson teaches wherein said appearance style elements are selected, at least in part, in accordance with visual accessibility consideration factors (Robertson, [0023], “The profile can include indications of abilities or disabilities (e.g., indicate color blindness or dyslexia), coloring options, lighting options, background visualization preferences--for example to alter the contrast of a given visualization, viewing angles, and so forth. At 180, background considerations 180 are processed. Background data 180 accounts for factors that can be manually entered or automatically detected such as ambient lighting, the user's orientation with respect to a display which can be automatically sensed, and the user's viewing angle”). It would have been obvious to one of ordinary skill in the art, having the teachings of Sherman and Robertson before him before the effective filing date of the claimed invention, to modify the visualization taught by Sherman to include adjusting based on disabilities of Robertson in order to obtain a visualization system that adjust visualizations based on disabilities. One would have been motivated to make such a combination because it ensures that the data can be properly interpreted by all users even if they have disabilities.
Dependent claim 10 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 2; therefore it is rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171